DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply in view of newly found reference Maruyama being used in combination with Clements and Goldman.  See the new rejection below.

Double Patenting
Claims 1-5, 7, 9-17, and 19-23 stand rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5, 10, and 15 of U.S. Patent No. 10,721,499 in view of US PG Pub 2015/0058709 to Zaletel and US PG Pub 2011/0225515 to Goldman as shown in the previous Office Action.
Claims 1, 10-12, 16, and 20 stand rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1, 6, and 16 of U.S. Patent No. 10,187,666 in view of US PG Pub 2011/0225515 to Goldman as shown in the previous Office Action.
**Applicant acknowledged the rejection and will take appropriate action upon the allowance of claim(s) in the pending application**

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 10, 11, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2016/0057457 to Clements (“Clements”) in view of US PG Pub 2011/0225515 to Goldman (“Goldman”) and US PG Pub 2014/0215512 to Maruyama (“Maruyama”).
Regarding claim 1, “A method for live video streaming” reads on the creation of a live video broadcasting mobile application for social sharing of digital streamed video data (abstract, claim 1) disclosed by Clements and represented in Fig. 1.  Clements also discloses (¶0013, ¶0046) that the camera of the smart device is used as video input device along with a plurality of other mobile devices that are used as a live video source, where the app is used to switch and broadcast a video from the live feed acquired by the other mobile devices; (¶0059) LFM application supports devices such as Drones, Wearables, etc.
As to “the method comprising: executing a client application with a mobile computing device, the client application configured to render and display a social timeline of content exchanged on a social media platform” Clements discloses (¶0013, claim 1) that the LiveFromMe service which is a part of CDN that 
As to “broadcasting, over a network, a live video stream to a plurality of viewing devices via the social media platform” Clements discloses (¶0013, ¶0014) the user activates the LFM application on a smart device and a streaming video broadcast may be created; a data stream of video is passed via a communication path being established between the smart device and the LiveFromMe service and delivered to other recipients with LFM application as represented in Fig. 1.
Clements meets all the limitations of the claim except “receiving, by the client application, information about engagements from the plurality of viewing devices during a course of the live video stream, the engagements including signals of appreciation from viewers of the live video stream, wherein, for each signal of appreciation, the information includes a time of a user gesture that is correlated with a frame of the live video stream...”  However, Goldman discloses (abstract, ¶0095, ¶0097) that the users express emotional reactions to the media content streamed in real-time, where the reactions are stored in time association with the streaming media content; (¶0097) since the emotive activity/reactions is 
As to “rendering, for each of at least a portion of the signals of appreciation, a user interface (UI) icon on a display screen of the mobile computing device based on the time of the user gesture” Goldman discloses (¶0097, ¶0098) that the emotive activity/reactions of the users during presentations of the content is stored in the database, and when the content is presented to other users at the later time, then their emotive activity correlates in time with the video content is presented to other users.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Clements’ system by associating user engagements with times added to video stream and displaying icons representing engagements based on the associated times as taught by Goldman in order to share users viewing experience with each other at the same time (¶0007).
Combination of Clements and Goldman meets all the limitations of the claim except “receiving information about engagements…wherein, for each signal of appreciation, the information includes a time of a user gesture that is correlated with a frame of the live video stream and a user identifier corresponding to the user gesture.”  However, Maruyama discloses (¶0133) that 

Regarding claim 4, “The method of claim 1, further comprising: displaying the live video stream on the display screen of the mobile computing device, wherein each UI icon is overlaid on the displayed live video stream” Goldman discloses (¶0072) that the system provides visual overlays of the user’s communication over the social network.

Regarding claim 5, “The method of claim 4, wherein the engagements include comments and viewer join notifications, wherein the comments and the viewer join notifications are overlaid on the displayed live video stream” Goldman discloses (¶0072, ¶0077) that the system provides visual overlays of the user’s 

Regarding claim 10, see rejection similar to claim 1.

Regarding claim 11, “The non-transitory computer-readable medium of claim 10, wherein the operations comprise: receive, via a wireless communication connection, the live video stream from an external camera device; and transmit the live video stream to the social media platform” Clements discloses (abstract, claim 1) the creation of a live video broadcasting mobile application for social sharing of digital streamed video data as represented in Fig. 1.  Clements also discloses (¶0013, ¶0046) that the camera of the smart device is used as video input device along with a plurality of other mobile devices that are used as a live video source, where the app is used to switch and broadcast a video from the live feed acquired by the other mobile devices; (¶0059) LFM application supports devices such as Drones, Wearables, etc.

Regarding claim 15, see rejection similar to claim 4.

Regarding claim 16, see rejection similar to claim 1.

Regarding claim 20, see rejection similar to claim 11.

Claims 2, 3, 7, 9, 13, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clements in view of Goldman and Maruyama, and further in view of US PG Pub 2015/0015690 to Roh (“Roh”).
Regarding claim 2, combination of Clements, Goldman, and Maruyama meets all the limitations of the claim except “The method of claim 1, further comprising: removing, by the client application, the UI icon of a respective signal of appreciation from the display screen after expiration of a period of time from the time of the user gesture.”  However, Roh discloses (¶0156, ¶0158) that the captured image of the user reaction is reduced and moved away from the center to the corner of the screen after a predetermined time (e.g., 2 seconds). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Clements, Goldman, and Maruyama’s systems by moving an icon from a first location to a second location on the screen as taught by Roh in order to inform the viewer about the reaction without interrupting video.

Regarding claim 3, “The method of claim 2, the method comprising: moving the UI icon from a first location to a second location during the period of time” Roh discloses (¶0156, ¶0158) that the captured image of the user reaction is reduced and moved away from the center to the corner of the screen after a predetermined time (e.g., 2 seconds).

claim 7, “The method of claim 1, further comprising: rendering a first icon representing a first signal of appreciation provided by a first viewing device based on a time associated with a first user gesture taken with respect to the first viewing device; and rendering a second icon representing a second signal of appreciation provided by a second viewing device based on a time associated with a second user gesture taken with respect to the second viewing device” Goldman discloses (abstract, ¶0095, ¶0097) that the users express emotional reactions to the media content streamed in real-time, where the reactions are stored in time association with the streaming media content; (¶0097) since the emotive activity/reactions is recorded in sync with the live content, the system reconstructs emotive activity of a user when the content is played.
As to “the second icon being rendered at a location of the display screen that is different than a location of the first icon, the second icon being removed from the display screen at a time after removal of the first icon” Roh discloses (¶0156, ¶0158) that the captured image of the user reaction is reduced and moved away from the center to the corner of the screen after a predetermined time (e.g., 2 seconds).

Regarding claim 9, “The method of claim 7, wherein the first icon moves from a first location on the display screen to a second location on the display screen during the display of the first icon, wherein the second icon moves from a third location on the display screen to a fourth location on the display screen 

Regarding claim 13, see rejection similar to claim 2.

Regarding claim 14, see rejection similar to claim 3.

Regarding claim 17, see rejection similar to claim 7.

Regarding claim 19, see rejection similar to claim 9.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Clements in view of Goldman and Maruyama, and further in view of US PG Pub 2015/0058709 to Zaletel (“Zaletel”).
Regarding claim 12, combination of Clements, Goldman, and Maruyama meets all the limitations of the claim except “The non-transitory computer-readable medium of claim 11, wherein the operations comprise: switch a video source of the live video stream to a camera on the mobile computing device.”  However, Zaletel discloses (¶0053) that the system comprises a plurality of portable electronic devices with a camera and a server as represented in Fig. 2 (elements 201A-D); (¶0030, ¶0056) another electronic device, such as external camera device, is connected with one of the portable electronic devices, where .

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Clements in view of Goldman and Maruyama, and further in view of US PG Pub 2014/0137144 to Jarvenpaa (“Jarvenpaa”).
Regarding claim 21, combination of Clements, Goldman, and Maruyama meets all the limitations of the claim except “The method of claim 1, wherein the user gesture includes a tap on a portion of the display that displays the live video stream.”  However, Jarvenpaa discloses (¶0069, ¶0080, ¶0081) that while the user is viewing a live video stream, the audience reactions to the video stream is recorded by displaying options to the audience and selecting/tapping Agree or Disagree buttons as represented in Fig. 6A (elements 632, 634); (¶0046, ¶0095) the viewer interacts with the video where the button can be replaced with a user 

Regarding claim 22, see rejection similar to claim 21.

Regarding claim 23, see rejection similar to claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425